Citation Nr: 1013820	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  05-00 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a disability evaluation in excess of 30 
percent for psoriasis of the scalp.

3.  Whether new and material evidence was received sufficient 
to reopen the claim for service connection for a back 
disability.

4.  Whether new and material evidence was received sufficient 
to reopen the claim for service connection for chloracne due 
to exposure to herbicides.

5.  Whether new and material evidence was received sufficient 
to reopen the claim for service connection for herpes simplex 
of the penis.

6.  Whether new and material evidence was received sufficient 
to reopen the claim for service connection for tumors due to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that the Veteran's claims were previously 
remanded in a December 2006 Board remand.  The Board 
subsequently denied the claims in an April 2007 decision.  
The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
April 2008 Order, the Court vacated the April 2007 Board 
decision and remanded the matters for further development and 
adjudication.  The Board remanded the case for further 
development and readjudication in July 2008 and July 2009.


FINDINGS OF FACT

1.  There is no competent evidence of hypertension in service 
or competent evidence which relates the hypertension to 
service.

2.  The service-connected psoriasis affects 25 percent of the 
exposed area of the body; it does not require the use of 
systemic therapy or affect more than 40 percent of the entire 
body or the exposed areas of the body.

3.  The service-connected psoriasis is not manifested by 
visible or palpable tissue loss, gross distortion or 
asymmetry of two features or paired sets of features, scars, 
missing soft tissue, or indurated or inflexible skin.

4.  An August 2000 Board decision determined that new and 
material evidence had not been received to reopen the claim 
for service connection for a back disability.

5.  Evidence received since the August 2000 Board decision is 
either not new, or it does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a back disability when this evidence 
is considered by itself or in connection with the evidence 
previously assembled.

6.  A July 2001 rating decision determined that new and 
material evidence had not been received to reopen the claim 
for service connection for chloracne due to herbicide 
exposure.

7.  Evidence received since the July 2001 rating decision is 
not new, or it does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for chloracne due to herbicide exposure 
when this evidence is considered by itself or in connection 
with the evidence previously assembled.

8.  Service connection for a herpes simplex of the penis was 
denied in a December 1969 rating decision.

9.  Evidence received since the December 1969 rating 
decision, while new, does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for herpes simplex of the penis when this 
evidence is considered by itself or in connection with the 
evidence previously assembled.

10.  Service connection for tumors due to herbicide exposure 
was denied in a June 1996 rating decision.

11.  Evidence received since the June 1996 rating decision is 
not new, or it does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for tumors due to herbicide exposure when 
this evidence is considered by itself or in connection with 
the evidence previously assembled.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in, or aggravated by, 
active military service, and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for a disability evaluation in excess of 30 
percent for psoriasis of the scalp have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 to 7805, 7816 (2009).

3.  Evidence added to the record since the August 2000 Board 
decision is not new and material; thus, the claim of 
entitlement to service connection for a back disability is 
not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. §§ 3.156, 20.1100 (2009).

4.  Evidence added to the record since the July 2001 rating 
decision is not new and material; thus, the claim of 
entitlement to service connection for chloracne due to 
herbicide exposure is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2009).

5.  Evidence added to the record since the December 1969 
rating decision is not new and material; thus, the claim of 
entitlement to service connection for herpes simplex of the 
penis is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2009).

6.  Evidence added to the record since the June 1996 rating 
decision is not new and material; thus, the claim of 
entitlement to service connection for tumors due to herbicide 
exposure is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A letter dated in March 2001 explained the VCAA.  The Veteran 
was told that VA would make reasonable efforts to help him 
obtain evidence supportive of his claim. He was invited to 
submit or identify evidence.

An October 2003 letter discussed the evidence necessary to 
support the Veteran's claims.  He was advised that service 
connection for a back disability and skin condition was 
denied in June 1996 and that he should submit evidence 
showing that the conditions had been incurred in or 
aggravated by service.  The meaning of new and material 
evidence was discussed.

A February 2005 letter discussed the evidence necessary to 
support an increased rating for psoriasis.  The evidence of 
record was listed and the Veteran was told how VA would 
assist him in obtaining additional relevant evidence.

In October 2007 the Veteran was advised of the evidence 
necessary to support claims for increase.  The evidence of 
record was listed and the Veteran was told how VA would 
assist him.  This letter also discussed the manner in which 
VA determines disability ratings and effective dates.

An August 2008 letter provided information pertaining to 
direct service connection, new and material evidence, and 
Agent Orange exposure.  The Veteran was told the basis of the 
previous denials of his claims of entitlement to service 
connection for a back disability, chloracne, herpes simplex 
of the penis, and tumors.  The definition of new and material 
evidence was discussed.  The evidence of record was listed.

The content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

Regarding VA's duty to assist, with respect to the previously 
denied claim, until a claim is reopened, VA does not have a 
duty to provide a medical examination or obtain a medical 
opinion.  See 38 C.F.R. § 3.159(c)(1).  

Regarding the claim of entitlement to service connection for 
hypertension, the Board observes that a VA examination has 
not been conducted.  However, the Board finds that a VA 
examination is not necessary in order to decide this claim.  
There are two pivotal cases which address the need for a VA 
examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and 
McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, 
the Court held that in disability compensation claims, the 
Secretary must provide a VA medical examination when there 
is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
Veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicate that those symptoms may be 
associated with his active military service.

The Veteran's service treatment records are devoid of any 
complaints or treatment for hypertension.  Further, the Board 
finds that there is no credible evidence of in-service 
manifestations, continuity of symptoms since service, and no 
competent evidence otherwise showing that the claimed 
hypertension was incurred in service.  Because some evidence 
of an in-service event, injury, or disease is required in 
order to substantiate a claim of entitlement to service 
connection and because a post-service medical examination 
could not provide evidence of such past events, a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease.  See 38 C.F.R. § 3.159(c)(4)(i).  For these 
reasons, a VA medical examination is not warranted.

Regarding the claim of entitlement to an increased rating for 
psoriasis, the Board notes that a VA examination was carried 
out and that it was adequate.  In that regard, the 
examination was performed by a neutral, skilled examiner who 
accurately recited the Veteran's history and identified the 
manifestations of the service-connected disability.

Neither the Veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Service Connection for Hypertension

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, if a Veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a cardiovascular disorder became manifest to a 
degree of 10 percent or more within one year from the date of 
the Veteran's termination of such service, that condition 
would be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  Such a presumption would be rebuttable, however, 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Once it has been assembled, it is the Board's responsibility 
to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 
4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the 
Court stated that "a Veteran need only demonstrate that there 
is an 'approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran asserts that his current hypertension first 
manifested in service. The competent medical evidence of 
record establishes that the Veteran currently has 
hypertension.  The VA treatment records dated from August 
2000 to June 2003 show that the Veteran has hypertension and 
he is currently taking medication for this disorder.

There is no competent evidence of a diagnosis of hypertension 
in service.  Service treatment records show that upon 
enlistment examination in December 1966, the Veteran's blood 
pressure reading was 120/72.  Upon physical examination in 
August 1967, the Veteran's first blood pressure reading was 
150/100.  The recheck blood pressure reading was 130/88.  
Upon separation examination in November 1968, the Veteran's 
blood pressure reading was 140/84.  The Board notes that in 
the VA's Schedule for Rating Disabilities, Diagnostic Code 
7101 defines hypertension as diastolic blood pressure 
predominantly 90 mm. or greater and isolated systolic 
hypertension as systolic blood pressure as predominantly 160 
mm. or greater with diastolic blood pressure of less than 90 
mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id.

There is no competent evidence of a diagnosis of hypertension 
within one year of service separation.  A November 1969 VA 
examination report indicates that the Veteran's blood 
pressure reading was 136/88.  There was no diagnosis of 
hypertension upon examination.  Thus, service connection on a 
presumptive basis is not warranted.

There is no competent evidence of a link between the current 
hypertension and service.  The competent evidence of record 
shows that the first evidence of a diagnosis of hypertension 
is in an August 2000 VA treatment record.  There is a 
notation of elevated blood pressure readings in an August 
1996 VA treatment record.  The blood pressure readings were 
138/99 and 157/102, but there was no diagnosis of 
hypertension, and no suggestion that the elevated readings 
were related to service.

The Board has considered the Veteran's contentions concerning 
the etiology of his hypertension.  However, the Board does 
not believe that hypertension is the type of disability that 
lends itself to lay observation, and the veteran is not 
otherwise shown to be competent to offer an opinion 
diagnosing the onset of hypertension or linking that 
disability to service.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
Veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).

In summary, there is no competent evidence which relates the 
hypertension to any injury, incident, or disease in service 
and there is no competent evidence which establishes a 
diagnosis of hypertension within one year after service 
separation.  Rather, the evidence points to a remote, post 
service onset of this claimed disability.  As such, the 
preponderance of the evidence is against the claim for 
service connection for hypertension, and the claim is denied.  
Gilbert, 1 Vet. App. at 54.


Increased Rating for Psoriasis of the Scalp

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were amended effective in October 2008.  
The October 2008 revisions are applicable to claims for 
benefits received by the VA on or after October 23, 2008.  
See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, 
the Veteran filed his claim for increase in April 2003.  
Therefore, the schedular criteria in effect prior to the 
October 2008 revisions is applicable.

Under Diagnostic Code 7816 which contains the criteria for 
evaluating psoriasis, a 10 percent evaluation is warranted 
for psoriasis if at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas are affected, or if 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of less than six weeks during the past 12- month 
period.  A 30 percent evaluation may be assigned for 
psoriasis with 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or if systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
evaluation may be assigned for psoriasis with more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or if constant or near- constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs is required during the past 12-month period.  38 C.F.R. 
§ 4.118, Diagnostic Code 7816.

Diagnostic Code 7816 also indicates that the psoriasis may 
also be rated as disfigurement of the head, face, or neck 
under Diagnostic Code 7800 or as scars under Diagnostic Codes 
7801 to 7805, depending on the predominant disability.  38 
C.F.R. § 4.118, Diagnostic Code 7816.

Under Diagnostic Code 7800, disfigurement of the head, face, 
or neck, a 10 percent rating is warranted when the Veteran 
experiences one characteristic of disfigurement.  A 30 
percent rating is warranted if the Veteran has visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or the Veteran exhibits two or three of the 
aforementioned characteristics of disfigurement.  A 50 
percent rating is warranted for visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.  An 80 percent 
rating is warranted with visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.

The 8 characteristics of disfigurement for the purposes of 
evaluation under § 4.118 are :  Scar of 5 inches or more (13 
or more cm) in length;  Scar at least one quarter inch (0.6 
cm) wide at its widest part;  Surface contour of scar 
elevated or depressed on palpation;  Scar adherent to 
underlying tissue; Skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); Skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and Skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7800.

Scars, other than head, face, or neck, that are deep or that 
cause limited motion are rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7801.  A deep scar is one associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7801, Note 2.

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion covering an area or 
areas of 144 square inches (929 sq. cm.) or greater are rated 
as 10 percent disabling. 38 C.F.R. § 4.118, Diagnostic Code 
7802. A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note 2.

Diagnostic Code 7803 provides that a 10 percent rating is 
warranted for scars that are superficial and unstable. 38 
C.F.R. § 4.118, Diagnostic Code 7803.

Scars which are superficial and painful on examination are 
rated as 10 percent disabling. 38 C.F.R. § 4.118, Diagnostic 
Code 7804. A superficial scar is one not associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7804, Note 1. Other scars are rated based upon 
limitation of function of affected part. 38 C.F.R. § 4.118, 
Diagnostic Code 7805.

The RO assigned a 30 percent evaluation to the service-
connected psoriasis under the provisions of Diagnostic Code 
7816.

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the evidence of 
record does not demonstrate, or more nearly approximate, the 
requisite objective manifestations for the assignment of a 
disability evaluation in excess of 30 percent for the 
service-connected psoriasis under Diagnostic Code 7816.

The medical evidence shows that the psoriasis affects the 
Veteran's scalp.  The February 2004 VA examination report 
indicates that there were no lesions present except to the 
scalp area.  The scalp area had patches of hyper and hypo 
pigmentation covering the entire scalp area.  The percent of 
the exposed body involved was 25 percent.  The percent of 
total body involved was noted to be 4.5 percent.  The 
examiner indicated that the Veteran reported having 
tenderness of the scalp area.  The Veteran did not report any 
associated systemic or neurological symptoms.  There was no 
diagnosis of any neoplasms.  The Veteran reported that if he 
kept his head shaved, it seemed to control the psoriasis.

The objective evidence does not reflect that psoriasis 
affects more than 40 percent of the entire body or more than 
40 percent of exposed areas affected.  The Veteran is not 
prescribed constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  In fact, 
the record fails to demonstrate that the Veteran uses 
medication to treat the psoriasis.  Therefore, the Board 
concludes that a disability evaluation in excess of 30 
percent is not warranted under Diagnostic Code 7816.

Pursuant to Diagnostic Code 7800, a 50 percent rating could 
be assigned for disfigurement of the head, face or neck if 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features, or with four or five characteristics of 
disfigurement.  The evidence, however, demonstrates no tissue 
loss or gross distortion of features.  At most, there are two 
characteristics of disfigurement, hyper and hypo pigmented 
skin on the scalp and abnormal skin texture.  The current 
rating of 30 percent contemplates two characteristic of 
disfigurement.  Therefore, a disability evaluation in excess 
of 30 percent is not warranted under Diagnostic Code 7800.  

A higher disability rating is not warranted under Diagnostic 
Codes 7803 to 7805 because there is no evidence that the 
psoriasis causes scarring.  Diagnostic Codes 7801 and 7802 
are not for application because the service-connected 
psoriasis affects the head.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801 to 7805.

The Board has considered the Veteran's contentions with 
respect to this disability, and acknowledges that he is 
competent to report his symptoms and their perceived 
severity.  However, the more probative evidence consists of 
that prepared by neutral skilled professionals, and such 
evidence demonstrates that the appropriate evaluation in this 
case is 30 percent.

In summary, for the reasons and bases expressed above, the 
Board concludes that an evaluation in excess of 30 percent is 
not warranted for the service-connected psoriasis.  The 
preponderance of the evidence is against the Veteran's claim 
and the claim is denied.

New and Material Evidence Claims

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

        Back Disability

In an August 1970 rating decision, the RO denied the claim 
for entitlement to service connection for a back disability 
on the basis that there was no current back disability.  The 
Veteran was notified of the decision and he filed a notice of 
disagreement.  A statement of the case was issued in August 
1970.  However, the Veteran did not submit a substantive 
appeal.  Therefore, the decision became final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

In an August 2000 decision, the Board determined that new and 
material evidence had not been received to reopen the claim 
for service connection for a back disability.  The Veteran 
was notified of this decision and he did not file an appeal.  
In general, Board decisions which are unappealed become 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The evidence of record at the time of the August 2000 Board 
decision consisted of the Veteran's service treatment 
records; a November 1969 VA examination report; VA treatment 
records dated in August 1972, August 1973, October 1973, 
April 1980, April 1981, December 1981, August 1982, May 1998, 
June 1998, and August 1996; a July 1980 VA dermatologic 
examination report; a social worker statement dated in July 
1995; a May 1996 neuropsychiatric evaluation report; a 
November 1997 statement by Dr. J.S.; an August 1997 
audiometric evaluation report; a November 1998 VA psychiatric 
examination report, and service certificates.

In May 2003, the Veteran filed a claim to reopen.  The 
evidence submitted since the August 2000 Board decision 
consists of VA treatment records dated from January 2000 to 
June 2003; VA psychiatric examination reports dated in April 
2001 and June 2003; lay statements dated in August 2001 and 
February 2002; a social worker statement dated in January 
2002; service certificates; a February 2004 VA dermatologic 
examination report; and an August 2005 VA spine examination.

The service certificates are duplicative of the evidence that 
was of record and considered at the time of the August 2000 
Board decision.  This evidence is cumulative and redundant.  
Therefore, this evidence is not new.

The VA treatment records dated from January 2000 to June 
2003; VA psychiatric examination reports dated in April 2001 
and June 2003; lay statements dated in August 2001 and 
February 2002; a social worker statement dated in January 
2002; and the February 2004 VA dermatologic examination 
report while new, are not material.  This medical evidence 
does not address or mention the Veteran's back disability.  
This evidence does not show that the current back disability 
is medically related to service; medical nexus is an 
unestablished fact necessary to substantiate the claim.  
Furthermore, the lay assertions of the Veteran are 
essentially cumulative of previously submitted assertions.  
Thus, this new evidence does not raise a reasonable 
possibility of substantiating the claim, and is not material.

The October 2000 VA treatment record indicates that X-ray 
examination revealed degenerative joint disease of the lumbar 
spine.  The August 2005 VA examination report indicates that 
the VA examiner opined that the Veteran's back disability was 
not caused by or the result of military service.  The 
examiner stated that in view of the trauma that occurred 
after service, increased weight gain of 67 pounds, and the 
Veteran's current age of 59, and the fact that the separation 
examination did not record any chronic or acute lumbar spine 
disability, the examiner opined that the Veteran's current 
spine disability was not related to service but is related to 
age, weight, and the posttraumatic injury which occurred 
after service.

This evidence, while new, is not material.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992) ( holding that evidence that 
is unfavorable to a claimant is not new and material).  While 
this evidence does relate to an unestablished fact necessary 
to substantiate the claim, it does not raise a reasonable 
possibility of substantiating the claim.  This evidence does 
establish that the Veteran has a current back disability, but 
it does not establish that the back disability is medically 
related to service.  In fact, the evidence establishes that 
there is no medical relationship between the back disability 
and service and the back disability is related to the 
Veteran's age, weight and a post-service injury.  The Board 
notes that 38 C.F.R. § 3.156(a) indicates that the new and 
material evidence must raise a reasonable possibility of 
substantiating the claim.  In the present case, the evidence 
does not raise any possibility of substantiating the claim; 
rather, this evidence supports the denial of the claim.  
Therefore, this evidence is not material.

In conclusion, the Board finds that the evidence received 
since the August 2000 Board decision does not serve to cure a 
defect existing at the time of the August 2000 decision.  
Therefore it is not new and material, and the claim is not 
reopened.

        Chloracne due to Exposure to Herbicides

In an April 1994 rating decision, the RO denied the claim for 
entitlement to service connection for chloracne due to 
herbicide exposure on the basis that there was no evidence of 
chloracne in service or within one year of exposure to 
herbicides.  The Veteran was notified of the decision in 
April 1994.  He did not appeal this decision, and it became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In a July 2001 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claim for service connection for chloracne due to herbicide 
exposure.  The evidence of record at the time of the decision 
consisted of the Veteran's service treatment records; a 
November 1969 VA examination report; VA treatment records 
dated in August 1972, August 1973, October 1973, April 1980, 
April 1981, August 1982, December 1981, August 1996, May 
1998, June 1998, and from January 2000 to March 2001; a July 
1980 VA examination report; a lay statement dated in June 
1980; a social worker statement dated in July 1995; service 
certificates; a May 1996 neuropsychiatric evaluation report; 
an August 1997 audiometric evaluation report; a November 1997 
treatment record from Dr. J.S.; and a VA psychiatric 
examination report dated in November 1998.  The Veteran was 
notified of the decision in July 2001.  He did not appeal 
this decision, and it became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

In April 2003, the Veteran filed a claim to reopen. The 
evidence submitted since the July 2001 rating decision 
consists of VA treatment records dated from February 2001 to 
June 2003; lay statements dated in August 2001 and February 
2002; a social worker statement dated in January 2002; 
service certificates; a VA psychiatric examination report 
dated in June 2003; a February 2004 VA dermatology 
examination report; and an August 2005 VA spine examination 
report.

The service certificates and the VA treatment records dated 
in February 2001 are duplicative of the evidence that was of 
record and considered at the time of the July 2001 rating 
decision.  This evidence is cumulative and redundant.  
Therefore, this evidence is not new.

The VA treatment records dated from April 2001 to June 2003; 
lay statements dated in August 2001 and February 2002; a 
social worker statement dated in January 2002; a VA 
psychiatric examination report dated in June 2003; a February 
2004 VA dermatology examination report; and an August 2005 VA 
spine examination report while new, are not material.  This 
evidence does not address or mention whether the Veteran has 
chloracne due to herbicide exposure.  These materials do not 
include any competent evidence which establishes that the 
Veteran had chloracne in service or within a year from 
exposure to herbicides, or that he otherwise has chloracne 
that is etiologically related to exposure to herbicides in 
service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  Thus, the new evidence does not relate to this 
unestablished fact which is necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.  This evidence does not raise any 
possibility of substantiating the claim.  Therefore, this 
evidence is not material.

In conclusion, the Board finds that the evidence received 
since the July 2001 rating decision is not new and material, 
and the claim is not reopened.

        Herpes Simplex of the Penis

In a December 1969 rating decision, the RO denied the claim 
for entitlement to service connection for herpes simplex of 
the penis.  The evidence of record at the time of the 
decision consisted of the Veteran's service treatment records 
and a November 1969 VA examination report.  The RO held that 
there was no evidence of herpes simplex of the penis in 
service and there was no evidence of a relationship between 
the current herpes simplex and service.  The Veteran was 
notified of the decision in December 1969.  He did not appeal 
this decision, and it became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

In April 2003, the Veteran filed a claim to reopen.  The 
evidence submitted since the December 1969 rating decision 
consists of VA treatment records dated in August 1972, August 
1973, October 1973, April 1980, April 1981, August 1982, 
December 1981, August 1996, May 1998, June 1998, and from 
January 2000 to June 2003; a July 1980 VA examination report; 
lay statements dated in June 1980, August 2001 and February 
2002; social worker statements dated in July 1995 and January 
2002; service certificates; a May 1996 neuropsychiatric 
evaluation report; an August 1997 audiometric evaluation 
report; a November 1997 treatment record from Dr. J.S.; VA 
psychiatric examination reports dated in November 1998, April 
2001, and June 2003; a February 2004 VA dermatology 
examination report, and an August 2005 VA spine examination 
report.

VA treatment records dated in August 1972, August 1973, April 
1980, April 1981, August 1982, August 1996, May 1998, June 
1998, and from January 2000 to June 2003; lay statements 
dated in June 1980, August 2001 and February 2002; social 
worker statements dated in July 1995 and January 2002; 
service certificates; a May 1996 neuropsychiatric evaluation 
report; an August 1997 audiometric evaluation report; a 
November 1997 treatment record from Dr. J.S.; VA psychiatric 
examination reports dated in November 1998, April 2001, and 
June 2003; and an August 2005 VA spine examination report 
while new, are not material.  This evidence does not address 
or mention herpes simplex or any other skin disorder of the 
penis.  Therefore this evidence is not relevant to the claim 
for service connection for herpes simplex of the penis.  This 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  This evidence does 
not raise any possibility of substantiating the claim.  Thus, 
this evidence is not material.

The July 1980 VA examination report; the VA treatment record 
dated in October 1973; the VA treatment records dated in 
December 1981 including an Agent Orange examination; and the 
February 2004 VA dermatology examination report, while new, 
is not material because it does not relate to an 
unestablished fact necessary to substantiate the claim and it 
does not raise a reasonable possibility of substantiating the 
claim.  The claim was previously denied because there was no 
evidence of herpes simplex in service and there was no 
evidence of a relationship or link between the herpes simplex 
and service.  This evidence shows that the Veteran's skin was 
examined, but herpes simplex of the penis was not diagnosed.  
The July 1980 VA examination report notes that the Veteran 
reported having lesions on his penis but no lesions were 
detected upon examination.  The October 1973 VA treatment 
record notes that there was no psoriasis on the penis.  
Herpes simplex was not diagnosed.  The December 1981 Agent 
Orange examination did not detect herpes simplex.  The 
February 2004 VA dermatologic examination addressed the 
Veteran's psoriasis of the scalp and did not establish a 
current diagnosis of herpes simplex.  The VA treatment 
records and examination reports do not provide any competent 
evidence which shows that the herpes simplex first manifested 
in service or is related to service; service incurrence and 
nexus to service are unestablished facts necessary to 
substantiate the claim.  This evidence does not raise a 
reasonable possibility of substantiating the claim.  This 
evidence does not raise any possibility of substantiating the 
claim.  Therefore, this evidence is not material.

In conclusion, the Board finds that the evidence received 
since the December 1969 rating decision is not new and 
material, and the claim is not reopened.

        Tumors due to Exposure to Herbicides

In a June 1996 rating decision, the RO denied the claim of 
entitlement to service connection for tumors due to herbicide 
exposure on the basis that there was no evidence of tumors 
due to a disease listed at 38 C.F.R. § 3.309(e) (which lists 
the presumptive diseases due to herbicide exposure).   The 
Veteran was notified of the decision in June 1996.  He did 
not appeal this decision, and it became final.   38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

The evidence of record at the time of the June 1996 decision 
consisted of the Veteran's service treatment records; a 
November 1969 VA examination report; VA treatment records 
dated in August 1972, August 1973, October 1973, April 1980, 
April 1981, August 1982, and December 1981; a July 1980 VA 
examination report; a lay statement dated in June 1980; a 
social worker statement dated in July 1995; service 
certificates; and a May 1996 neuropsychiatric evaluation 
report.

In order to reopen this claim, new and material evidence must 
be submitted.   38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.

In April 2003, the Veteran filed a claim to reopen. The 
evidence submitted since the June 1996 rating decision 
consists of VA treatment records dated in August 1996, May 
1998, June 1998, and from January 2000 to June 2003; a 
November 1997 statement by Dr. J.S.; an August 1997 
audiometric evaluation report; VA psychiatric examination 
reports dated in November 1998, April 2001, and June 2003; 
lay statements dated in August 2001 and February 2002; a 
social worker statement dated in January 2002; service 
certificates; a February 2004 VA dermatology examination 
report; and an August 2005 VA spine examination report.

The service certificates are duplicative of the evidence that 
was of record and considered at the time of the June 1996 
rating decision.  This evidence is cumulative and redundant. 
Therefore, this evidence is not new.

The VA treatment records dated in August 1996, May 1998, June 
1998, and from January 2000 to June 2003; a November 1997 
statement by Dr. J.S.; an August 1997 audiometric evaluation 
report; VA psychiatric examination reports dated in November 
1998, April 2001, and June 2003; lay statements dated in 
August 2001 and February 2002; a social worker statement 
dated in January 2002; a February 2004 VA dermatology 
examination report, and an August 2005 VA spine examination 
report while new, are not material.  This evidence does not 
establish a diagnosis of a presumptive disease listed under 
38 C.F.R. § 3.309(e).  The August 1996 VA treatment records 
indicate that the Veteran had lipomas on his upper arms.  
However, this evidence does not establish that the Veteran 
has a presumptive disease listed in 38 C.F.R. § 3.309(e), or 
that the claimed disability is otherwise related to exposure 
to herbicides in service.  Thus, this evidence does not 
relate to this unestablished fact which is necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  This evidence does 
not raise any possibility of substantiating the claim.  
Therefore, this evidence is not material.

In conclusion, the Board finds that the evidence received 
since the June 1996 rating decision is not new and material, 
and the claim is not reopened.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to an evaluation in excess of 30 percent for 
psoriasis of the scalp is denied.

New and material evidence having not been received, the 
claims of entitlement to service connection for a back 
disability, chloracne due to herbicide exposure, herpes 
simplex of the penis, and tumors due to herbicide exposure 
are not reopened. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


